DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments filed 11 February 2022, with respect to the rejection of claims 1-12 under 35 U.S.C. 101 have been fully considered and are persuasive.  As the claims in question have been canceled the previously given rejection of those claims under 35 U.S.C. 101 is also withdrawn. 
Applicant's arguments filed 11 February 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 102 have been fully considered but they are not persuasive.
While the addition of further aspects to independent claim 11 has necessitated the inclusion of additional prior art thus making the rejection now under 35 U.S.C. 103, some of the other aspects added to the independent claim are from previously rejected dependent claims.
Specifically, all of claims 12 and 18, now canceled, are contained within the amended claim 11. In regards to these aspects, Kolb clearly disassembles the natural language input (that’s what tokenization is), extracts multiple word functions from multiple databases, compares the tokens with word functions to determine grammar, and uses that information to extract relevant data to answer the query with. Saying that Kolb analyses the data (using NER) and then takes that intermediate step data to further process the data to get results, and then saying that such steps are somehow different from directly analyzing the data does not seem like a persuasive argument.
The remaining arguments stem from the added amended language, and thus rely on the newly introduced prior art. Thus, in light of the necessity to bring in additional art due to the amended claims the previously given rejection of (now) claims 11, 13-17, and 19-20 under 35 U.S.C. 102(a)(1) has becomes a rejection under 35 U.S.C. 103.
While the claims as written remain rejected, examiner notes that a possible avenue for amendment may be some further expounding on the supposed AI aspects, as Kolb, while containing a machine learning module, may not extend as far as the instant application’s specifications. An alternative path may be to demonstrate through the claims an aspect of the multi-dimensionality of the data, and then also the processing of it, which is essential to the way in which the claimed invention provides a flexible searching method. This may work since the application’s diagram seem to have more intricate components and data flows between them than Kolb, though examiner has not done a thorough analysis of the prior art alongside the specifications to provide any definitive backing of either idea. Applicant is welcome to schedule an interview to discuss their thoughts on these and any other matters.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-17, 19-20 are rejected under 35 U.S.C. 103 as being anticipated by Kolb et al. US PG Pub 20180032930 A1, and further in view of Suleiman et al. US PG Pub 2014/0258254.
Regarding claim 11, Kolb et al. teaches an analysis method based on artificial intelligence (AI), comprising: searching and analyzing relevant words in natural language of a user, and obtaining a data extraction grammar that is associated with the relevant words (Kolb et al. [0074] " the search uses Natural Language Processing (NLP) to determine whether the query pertains to a problem or a solution. The NLP may include pre-processing such as spell-correction, stemming, and tokenization into words or n-grams."); extracting multiple feature data from multiple databases corresponding to the data extraction grammar (Kolb et al. [0075] " the search engine may use feature modeling or topic modeling to compare the n-grams (data extraction grammar) in the query to the n-grams associated with each problem node", Kolb et al. [0077] “The search engine identifies from the database which solution objects (containing multiple feature data)are connected by a solved-by edge to the matched (and preferably user-selected) problem objects (problem nodes, containing data extraction grammar).”, Kolb et al. [0051] "A database system may comprise or be derived from multiple databases (emphasis added), possibly including third party databases."); and processing and presenting the multiple feature data (Kolb et al. [0078]); wherein said searching and analyzing relevant words in user’s language, and obtaining a data extraction grammar that is associated with the relevant words comprises: disassembling the natural language into multiple relevant words (Kolb et al. [0098] "The search engine comprises an NLP module to process the text string, through instructions (or sub-modules) for tokenizing the text string into words (605)”); extracting multiple word functions from multiple grouping databases that are pre-established (Kolb et al. [0098] “the search engine creates one or more structured queries to run on the database, the structured query having a) identifiers corresponding to data objects and b) patterns representing the relationship between objects and form of search results.”); and comparing the relevant words with the word functions to determine the data extraction grammar (Kolb et al. [0098] “These queries may be ranked based on calculated likelihoods, historical selections by users, and quantity of data in the database that supports each candidate query.”); indexing the multiple feature data according to predetermined rules; and performing ETL process to the multiple feature data (Kolb et al. [0117] "The structured query may further include database query patterns, such as directions to traverse the database, starting nodes, terminal data to be returned, Boolean logic operators, fuzzy logic operators, and methods to combine results (such as intersection or union).", Kolb et al. [0121] "To reduce real-time computation delays, the database may be indexed in ways to retrieve objects most commonly associated with certain objects. For example, problems may be indexed in order of popularity", Kolb et al. [0119] "At 755, the terminal nodes are combined to create a set of results. Relevant data of each terminal nodes may be retrieved and aggregated").
While Kolb et al. teaches the broad query processing steps as described by the claimed invention, Kolb et al. does not go into detail about specific step to take regarding finding outliers or handling abnormalities within the data. As such Kolb et al. does not teach wherein said processing the multiple feature data comprises: checking and correcting the multiple feature data and removing repeated data; establishing a statistical distribution model for a single feature data to find outliers, performing clustering calculation and outlier detection for multi-dimensional data to find out abnormal data or missing data, and repairing the data by averaging, interpolation, and extrapolation.
Suleiman et al. teaches wherein said processing the multiple feature data comprises: checking and correcting the multiple feature data and removing repeated data (Suleiman et al. [0046] “In this stage, noise and redundancies in raw data will be filtered out”); establishing a statistical distribution model for a single feature data to find outliers (Suleiman et al. [0047] “a pre-processing engine 132 can […] can check for outliers (e.g., measurements, samples or readings that are deemed to be corrupt or deemed to be unrealistically excessive).”), performing clustering calculation and outlier detection for multi-dimensional data to find out abnormal data or missing data (Suleiman et al. [0047] “In other cases outliers can be eliminated from further analysis. In some situations, the raw data is projected in terms of multiple dimensions.”), and repairing the data by averaging, interpolation, and extrapolation (Suleiman et al. [0047] “In some cases a pre-processing engine 132 can replace outliers by estimated or clamped or interpolated values.”).
The claimed invention takes natural language queries, breaks them down multiple different ways, tests these multiple ways for relevant answer patterns and returns some to the user. This is essentially what Kolb et al. does, except that Kohl et al. going into more detail on the 'how' of creating the n-grams, mapping features to relevant information in the database, and presenting the results. The determination of part-of-speech tags is a standard part of natural language processing. Examiner notes that while both here and in the preamble the adjective "AI" is used, however no indication of aspects which actually qualify as "AI" are present in the claims as written. The extracting of features from a query can be done in many ways. A popular one is to use a relational graph to determine the likely meaning of n-grams, matching the groupings of words with subsets of graphs. Kolb et al. takes this approach, computing results using the multiple generated n-grams. To "Process" data is very broad and as such Kolb et al.'s preparation of web content and subsequent presentation of it fulfills the same function as the "data manager" in the claimed invention. Suleiman et al. is brought in to expand the taught ways to handle the data in the course of answering the query.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Kolb et al. with Suleiman et al. that in order to prevent noisy and/or unrepresentative data from producing an inaccurate answer they would combine the data preprocessing from Suleiman et al. with the query analysis and answering system from Kolb et al.
Regarding claim 13, Kolb et al. teaches wherein said extracting multiple word functions from grouping databases that are preestablished comprises: extracting data forms, fields, schemas from the multiple feature databases and creating the word functions by cross-dimensional integration and depth feature extraction (Kolb et al. [0053] "FIG. 3 shows an example graph with representative node and edge types (inverse edges are not shown here). […] As shown, one edge type may be used between nodes of different types, in which case the search engine may return all the connected nodes, filter on certain node types, or separate results by node type. This allows the search to be ambiguous with regard to the node type to be returned.", Kolb et al. [0041] "In this database, the second objects are connected to the first objects rather than being part of it. This provides some independence and verification for the other objects. Thus, many objects can share or connect to other objects to garner evidence of relatedness to the search.").
In the field of NLP, "Cross-dimensional integration" is the practice of searching across multiple domains of interest for potential matches, which the multiple graphs of Kolb et al. permit. "Depth feature extraction" refers to the practice of using various sized n-grams as the basis for processing, in essence using different depths of the word tree when determining how to interpret the input. While varying sized n-grams is described above, Kolb et al. FIG 10A and FIG 10B have excellent demonstrations of this.
Regarding claim 14, Kolb et al. teaches further comprising classifying the multiple relevant words that are associated (Kolb et al. [0099] "A NER module looks-up the words (as N-grams) in a database (such as index 14) of known entities, including company names, industry names, city names and names of data object types, such as node types or edge types. From the comparison, the systems assign the words to one or more known entities (Table 96), each with an entity confidence score. "). Kolb et al. classifies the input into many categories, most easily seen in FIG 10A.
Regarding claim 15, Kolb et al. teaches further comprising feeding back the multiple relevant words that are associated to the user (Kolb et al. [0053] "As shown, one edge type may be used between nodes of different types, in which case the search engine may return all the connected nodes, filter on certain node types, or separate results by node type."). Just as the applicant does, Kolb et al. returns multiple results deemed relevant to the user.
Regarding claim 16, Kolb et al. teaches wherein the data extraction grammar comprises: establishing a virtual data set; establishing multiple database tables for data connection; tagging different data; and extracting the feature data (Kolb et al. [0051] "A database system may comprise or be derived from multiple databases, possibly including third party databases.").
A virtual data set is one which is addressed by a single method while residing in disparate locations. The use of multiple databases with the system Kolb et al. describes would create that. Additionally, the multiple databases would require a method of connection. The tagging and feature extractions have been described previously (see examiner's remarks regarding claims 2-4).
Regarding claim 17, Kolb et al. teaches wherein said processing the multiple feature data comprises performing integration, grouping, disassembly, prediction, association, tagging, and/or translation (Kolb et al. [0074] "The NLP may include pre-processing such as spell-correction, stemming, and tokenization into words or n-grams."). The general nature of the claim means pretty much any general basic input shuffling, such as the pre-processing done by Kolb et al. Tagging of the multiple feature data was discussed in remarks regarding claims 2-4.
Regarding claim 19, Kolb et al. teaches wherein said presenting the multiple feature data comprises: presenting at least one of charts, text and data according to user habits and data attributes (Kolb et al. [0127] "Display of a case study object may similarly be made by displaying the text from the document or a multi-media file (e.g. JPEG, MPEG, TIFF) for non-text samples.").
Regarding claim 20, Kolb et al. teaches further comprising recording operation history of the user and updating the multiple feature databases (Kolb et al. [0108] "the search engine compares the ambiguous candidate queries to previous queries which were not ambiguous or which were successfully disambiguated. The search engine may rank the current candidate queries based on the popularity of and similarity to the previous queries. Previous queries may be stored in a second data store, each previous query object comprising a popularity score, keywords used, the pattern of the query (data object types, connection types and their order in the text string) and the structure query.").
Kolb et al. uses previous queries to provide better results for subsequent searches. While this is indicative of an adaptive answer, there is no described instance of training the algorithm itself to shift. Thus, while this may describe a complex algorithm, it does not constitute a changing one.
Regarding claim 21, Kolb et al. teaches a system configured to implement the analysis method according to claim 11 (Kolb et al. [0042] “The present technology is implemented using computer systems and computer processing methods.”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183